 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:21-cv-00547-NONE-SAB

12                  Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                        TIME TO COMPLETE SERVICE AND
13           v.                                         CONTINUING SCHEDULING
                                                        CONFERENCE
14   SOUTHERN PACPIZZA, LLC, et al.,

15                  Defendants.

16

17          On March 30, 2021, Plaintiff George Avalos filed this action against Defendants

18 Southern Pacpizza, LLC, Jimmy D. Sims, Nancy M. Sims, Joanna Martin Stephen, and David

19 William Martin alleging violations of the Americans with Disabilities Act and California law.
20 (ECF No. 1.) Summonses were issued on March 31, 2021. (ECF No. 3.) On April 16, 2021,

21 Plaintiff returned a proof of service showing that Southern Pacpizza, LLC had been served with

22 the summons and complaint, but Plaintiff has not returned a proof of service for any of the other

23 defendants. On July 6, 2021, the Court ordered Plaintiff to file a status report regarding service,

24 and on July 9, 2021, Plaintiff filed a status report requesting a thirty day extension of time to

25 complete personal service due to a change of address of residence of the defendants. The Court

26 finds good cause to grant the requested extension. The Court shall also continue the scheduling
27 conference currently scheduled for July 20, 2021, for a period of sixty (60) days.

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff shall have an additional thirty (30) days to complete service on the

 3                  remaining defendants to be served;

 4          2.      The scheduling conference set for July 20, 2021 is CONTINUED to September

 5                  27, 2021, at 11:15 a.m. in Courtroom 9; and

 6          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 7                  scheduling conference.

 8
     IT IS SO ORDERED.
 9

10 Dated:        July 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
